El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 18 de agosto de 1917 el demandante José Federico Ortiz García presentó demanda ante la Corte de Dis-trito de Guayama contra Patricio Alvarado Figueroa sobre indemnización de perjuicios, y en ella alega que demandante y demandado celebraron' el día 7 del citado agosto un con-trato de préstamo con hipotecas sobre dos fincas rústicas de la propiedad del demandado, por la cantidad de $3,500 y tér-mino de 6 años a contar desde la fecha indicada, con intereses a razón del 10 por ciento anual pagaderos por anualidades adelantadas; que el demandante puso a disposición del de-mandado la referida cantidad que había de serle entregada tan pronto firmara la correspondiente escritura'; que para la confección de ésta ambos dieron instrucciones al notario *287José C. Ramos; que al tiempo de firmarse la escritura el de-mandado se negó a ello sin aducir ningún hecho o razón legal que le impidiera firmar el contrato.; que tres días después de convenido éste entre las partes, Modesto Ortiz Cádiz soli-citó del demandante un préstamo por igual cantidad de $3,500, por término de tres años y también con intereses al 10 por ciento anual pagaderos por mensualidades vencidas, a lo- que no pudo acceder por impedírselo el compromiso contraído con el demandado, pues carecía de más dinero efectivo en aquel entonces; y que la negativa del demandado a cumplir lo pactado ha ocasionado al demandante perjuicios por valor de $1,050.
La demanda concluye con la súplica de que se dicte sen-tencia condenando al demandado a pagar al demandante, co-mo indemnización de perjuicios, la cantidad de $1,050 con intereses legales de esa suma a contar desde la interposición •de la demanda, costas, desembolsos y honorarios de abogado.
El demandado al contestar la demanda niega las alega-ciones fundamentales de ella y como materia nueva alega que ■aceptó en principio llevar a efecto un préstamo con hipoteca con el demandante, pero no en términos absolutos sino bajo la condición de que teniendo constituida anteriormente otra hipoteca a favor de Clemencia Philemon de Godreau era indispensable que dicha señora la cancelara antes de que se -firmara la nueva escritura a favor del demandado, a cuyo fin hizo gestiones para conseguir la cancelación, sin que pu-diera lograrlo por haberse negado a ello Clemencia Philemon representada por su apoderado Guillermo Godreau.
Celebrado el juicio en que ambas partes propusieron prue-bas, la corte inferior estimó como ciertos y probados los si-guientes' hechos:
Que demandante y demandado convinieron un contrato de préstamo con hipoteca por la cantidad de $3,500 por el ■tiempo de tres años con opción de prórroga por tres más, .al 10 por ciento anual como intereses, pagaderos por anua-lidades adelantadas; que para garantizar la obligación el de-*288mandado se comprometió' a constituir hipoteca voluntaria sobre dos fincas rusticas de su propiedad, sitas en el barrio de Eío Jueyes de Salinas; que convenido dicho contrato esti-pularon las partes que se llevara a efecto el otorgamiento de la correspondiente escritura ante el notario José C. Ramos; que el demandante estuvo siempre dispuesto a efectuar el negocio y a ese fin depositó la cantidad a disposición del de-mandado; que señalado el día para firmar la escritura el demandado no compareció por lo que no pudo efectuarse el contrato, negándose después dicho demandado a efectuarlo, alegando haberlo ejecutado más tarde con Guillermo Godreau o su esposa; que el demandante con tal motivo se vió pri-vado de efectuar una operación de préstamo con Modesto Ortiz por igual cantidad y en iguales términos, y que por haberse negado el demandado. a efectuar dicho contrato le ocasionó al demandante perjuicios consistentes en la 'pérdida de los intereses que devengaría dicha cantidad durante el primer año, ascendentes a $350, en atención a haberse con-venido que los intereses serían pagaderos por anualidades adelantadas.
Bajo las anteriores conclusiones de hecho, la córte dictó sentencia en 31 de enero de 1918 por la que ordena que el demandante recobre del demandado como daños y perjuicios la cantidad de $350 más las costas y desembolsos.
Contra dicha sentencia interpuso el demandado recurso de apelación para ante esta Corte Suprema, y para sostener el recurso alega principalmente que el contrato de préstamo hipotecario concertado con el demandante no llegó a perfec-cionarse por estar sujeto a una condición eventual, o sea, la de que se consiguiera la cancelación de la hipoteca que pesaba sobre los bienes que habían de ser hipotecados nue-vamente a favor del demandante, y que para el buen éxito-de una demanda por indemnización de daños y perjuicios como en el caso presente es necesario alegar y probar daños o perjuicios efectivos y no imaginarios o remotos.
No aparece de las pruebas que el contrato de préstamo-*289con hipoteca convenido por demandante y demandado estu-viera afectado expresamente por la condición qne invoca el apelante. Ciertamente qne las pruebas demuestran que por escritura pública de 13 de mayó de 1916 Patricio Alvárado celebró con Clemencia Philemon, esposa de Guillermo Go>~ dreau, un contrato de préstamo por la cantidad de $2,500" a dos años plazo con intereses al 12 por ciento anual .paga-deros por anualidades vencidas con hipotecas sobre las mis-mas fincas rústicas con que el demandado había de afianzar el pago del préstamo del demandante, y qne aquél además ges-tionó la cancelación de aquella hipoteca sin haberlo conse-guido por falta de acuerdo sobre las condiciones en que había, de efectuarse la cancelación; pero el hecho declarado pro-bado por la corte inferior, contra cuya apreciación no se' nos ha demostrado que se haya cometido error manifiesto, es que demandante y demandado concertaron el préstamo hi-potecario sin que al demandante ni al notario que había .de otorgar la escritura se le hiciera mención alguna de que ha-bía de cancelarse previamente la hipoteca constituida a favor de Clemencia Philemon de Godreau. El demandante aceptó el contrato en la creencia de que- si existía tal hipoteca el demandado con seguridad había de cancelarla pues no cabe presumir otra cosa ciada la circunstancia de tener el dinero dispuesto para su entrega al demandado tan pronto se hu-biera firmado la escritura, que firmó el demandante mismo sin que compareciera a hacerlo el demandado. ...
El otro motivo del recurso o sea falta de justificación de los perjuicios sufridos por el demandante en cuantía de $350 se sostiene por las alegaciones mismas del demandante y por el resultado de las pruebas.
El contrato de préstamo fué convenido, según alega el de’f mandante, el día, 7 de agosto de 1917. La demanda fué prel sentada once días después o sea en 18 del citado agosto. El demandante -dió orden a su hermano Elias Ortiz según éste declara y lo corrobora el testigo notario José C. Eamos dé que entregara a éste $3,500 para Patricio Alvarado cuándo-*290estuviera firmada la escritura. El demandado no llegó a re-cibir parte alguna de esa cantidad y si bien, como alega el demandante, tres días después de haberse confeccionado el contrato Modesto Ortiz Cádiz solicitó del demandante un préstamo por igual cantidad de $3,500 a que no accedió por tener que respetar el compromiso contraído con el deman-dado y por carecer de más dinero efectivo en aquel entonces, no bay la más ligera indicación de que posteriormente no se presentara oportunidad al demandante para colocar los -$3,500 que dejó de recibir en préstamo el demandado. Tan pronto como el demandado dejó de firmar la escritura ■el demandante quedó en libertad para disponer de su dinero que pudo invertir en cualquier otra negociación.
Aunque el demandado no llegó a recibir los $3,500 importe del préstamo, los tuvo a su disposición por un espacio corto de tiempo que seguramente no excedió de once días, o sea, desde el 7 de agosto de 1917 en que fué convenido el prés-tamo, basta el 18 del mismo mes en que se radicó la de-manda. La cantidad de intereses correspondiente a esos once días es la que representa los daños y perjuicios que sufrió el demandante y que claramente se derivan del incumpli-miento de la obligación por parte del demandado. Artículos 1068, 1073 y 1074 del Código Civil. Si por un año debían pagarse $350 de intereses, a once días corresponden $10.54. Los intereses que pudiera devengar la suma de $3,500 des-pués de radicada la demanda, cuando ya el demandante tenía a su disposición esa cantidad, no pueden ser materia de re-clamación.
Y no importa que el demandado estuviera obligado a pa-gar al demandante por anticipado la primera anualidad del préstamo, ascendente a $350, pues esa obligación estaba su-bordinada a la entrega de los $3,500 que no llegó a recibir.
Véanse los casos de Sucesores de Oliva & Cía. v. J. Matienzo & Cía., 13 D. P. R. 293, y Cobián v. Abril, 14 D. P. R. 286.
<4,..La sentencia de..la corte.inferior debe modificarse; enten-*291diéndose la indemnización por la cantidad de $10.54, sin especial condena de costas.
Confirmada la sentencia apelada, pero modi- ' ficada en el sentido de condenar al demon-dado al pago de $10.54 sin especial conde-nación de costas.
Jneces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.